—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and or*577der of this Court dated June 29,1987 (People v Da Wen Yu, 131 AD2d 869), affirming a judgment of the Supreme Court, Queens County, rendered June 22, 1984.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.